March 1, 1916. The opinion of the Court was delivered by
These cases were heard together in this Court. The defendants were charged with violation of the ordinances of the city of Spartanburg against selling and transporting alcoholic liquors in the one case, in the other case with storing contraband liquors. In both cases the defendants were convicted in the mayor's Court and sentenced. Appeals therefrom were taken to the Circuit Court and his Honor, Judge Sease, affirmed the judgment of the mayor's Court, thereupon defendants appealed to this Court, and the defendants, Willis and Fowler, raise by two exceptions error on the part of his Honor.
The first exception is as follows: 1. Because his Honor, the presiding Judge, erred in not sustaining the defendant's first ground of appeal, to wit: because the mayor refused to charge the following: "That when a municipal corporation hires or employs one for the purpose of inducing and persuading another to violate the law, and the one so hired does induce or persuade or cause another to violate the law, or by his action in the scope of employment does cause another to violate the law, you cannot convict the one so violating the law, and your duty in such case would be to render a verdict of not guilty."
This exception must be overruled; there was no evidence in the case that went to show that the city hired the Poteets *Page 333 
to induce any innocent person to violate the law, the city has a right to employ persons to hunt up and bring to trial any perpetrators and violators of its laws and ordinances, and there was no evidence at all as printed in the case to warrant the assumption of facts embodied in the request, and no evidence wherefrom it could be inferred that such was the case, and the mayor did not prejudice the defendants by refusing to charge as requested. This exception is overruled.
The second exception complains that there was not sufficient testimony to support the verdict. The mayor's Court and Circuit Court both found that there was, and there is, ample testimony to sustain their finding. This exception is overruled.
The defendants, Wilson and Wall, appeal and complain of error on the part of his Honor that he erred in not holding that there was not sufficient evidence to warrant a verdict of "guilty," and in not setting aside the verdict, after it was rendered, on the ground it disregarded the mayor's charge to the jury, and was unsupported by testimony, and that the mayor, having failed to report the testimony, his Honor should have granted a new trial.
A reading of the evidence in the case satisfies us that there was ample evidence to sustain the verdict of the jury under the law as correctly charged by the mayor, and the Circuit Judge concurred therein and dismissed the appeal and affirmed the judgment of the mayor's Court.
As to the mayor's failing to report the testimony the mayor reports that the evidence was not taken down in writing as it was waived by the defendants. In addition to this, when the case was called in the Circuit Court, Judge Sease stated that he would send the case back and require the mayor to make a report of the testimony as he had failed to do so and was required to do so. Counsel for defendants then, in order to avoid delay, consented that the chief of police state in open Court what his *Page 334 
recollection of the testimony was, which was done. Defendants cannot now be heard to complain of this. All exceptions are overruled.
Judgment affirmed.
MESSRS. JUSTICES HYDRICK, FRASER and GAGE concur in the opinion of the Court.